UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2009 NFINANSE INC. (Exact name of registrant specified in its charter) Nevada 000-33389 65-1071956 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3923 Coconut Palm Drive, Suite 107, Tampa, Florida 33619 (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (813) 367-4400 Not applicable. (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): □Written communications pursuant to Rule 425 under the Securities Act (17 CFR □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Amendment to Amended and Restated Loan and Security Agreement As previously disclosed by the Company in its Current Report on Form 8-K filed on December 3, 2008, on November 26, 2008, nFinanSe Inc. and its wholly owned subsidiary, nFinanSe Payments Inc. (collectively, the “Company”), entered into an Amended and Restated Loan and Security Agreement (the “Amended and Restated Loan Agreement”) with Ballyshannon Partners, L.P., Ballyshannon Family Partnership, L.P., Midsummer Investment Ltd., Porter Partners, L.P., and Trellus Partners, L.P. (collectively, the “Lenders”).The Amended and Restated Loan Agreement modified certain terms of the Loan and Security Agreement, dated as of June 10, 2008, by and among the Company and the Lenders, by establishing a sub-commitment of $3,400,000, pursuant to which certain of the Lenders (the “Accommodation Loan Lenders”), in their respective sole discretion, could advance funds (each, an “Accommodation Loan”) that may be used by the Company for working capital expenditures, working capital needs and other general corporate purposes of the Company. In connection with the borrowing of the Additional Accommodation Loan (as defined below) and the issuance of the Accommodation Loan Warrants (as defined below)and the entrance into the Warrant Amendments (as defined below), the Accommodation Loan Lenders agreed that the Company would not be required to repay the Accommodation Loans in the event of a debt or equity financing.As a result, on February 3, 2009, the Company entered into that certain First Amendment to Amended and Restated Loan and Security Agreement (the “Amendment”) with the Lenders.The Amendment amends the Amended and Restated Loan Agreement such that the Company is able to keep the Accommodation Loans outstanding in the event the Company subsequently issues any debt or equity securities. The foregoing is a summary description of certain terms of the Amendment.A copy of the Amendment is attached as Exhibit 99.1 and is incorporated herein by reference.You are encouraged to read the entire text of Exhibit 99.1 attached hereto. Additional Accommodation Loan and Warrant Issuance On February 3, 2009, the Company called upon the Accommodation Loan Lenders to provide $1,000,000 in Accommodation Loans (the “Additional Accommodation Loan”), which certain of the Accommodation Loan Lenders extended to the Company.Pursuant to the terms and conditions of the Amended and Restated Loan Agreement, the Company issued warrants (the “Accommodation Loan Warrants”) to the participating Accommodation Loan Lenders which entitle such Accommodation Loan Lenders to purchase an aggregate of 500,000 shares of the Company’s common stock, $0.001 par value per share (“Common Stock”), at a per share price of $1.00, which exercise price is subject to customary adjustments for Common Stock splits and reverse stock splits. The Accommodation Loan Warrants expire after a one-year term; however, in the event the Company and the Accommodation Loan Lenders extend the maturity of the Additional Accommodation Loan from one year to 18 months pursuant to Section 2.2(c) of the Amended and Restated Loan Agreement, as amended by the Amendment, the exercise period of the Accommodation Loan Warrants will automatically extend to the 18 month anniversary of the date of the Accommodation Loan Warrants.The Accommodation Loan Warrants may not be exercised by means of a “cashless exercise.”In the event that the Company shall consolidate with or merge with or into another person or entity, or the Company shall sell, transfer or lease all or substantially all of its assets, or the Company shall change its Common Stock into property or other securities (each, a “Triggering Transaction”), the Accommodation Loan Warrants shall terminate and shall thereafter represent only the right to receive the cash, evidences of indebtedness or other property as the Accommodation Loan Lenders would have received had they been the record owner, at the time of completion of a Triggering Transaction, of that number of shares of Common Stock receivable upon exercise of the Accommodation Loan Warrants in full, less the aggregate exercise price payable in connection with the full exercise of the Accommodation Loan Warrants.The Accommodation Loan Warrants are not exercisable by the Accommodation Loan Lenders to the extent that, if exercised, they or any of their affiliates would beneficially own in excess of 9.99% of the then issued and outstanding shares of Common Stock. The foregoing is a summary description of certain terms of the Accommodation Loan Warrants.The form of the Accommodation Loan Warrants is attached as Exhibit 99.2 and is incorporated herein by reference.You are encouraged to read the entire text of Exhibit 99.2 attached hereto. Bruce E. Terker, a current member of the Board of Directors of the Company (the “Board”), has sole voting and dispositive power over the securities held by Ballyshannon Partners, L.P. and its affiliates, two of which are Accommodation Loan Lenders.Mr.
